


Exhibit 10.1


May 18, 2011


PARKWAY PROPERTIES LP
AMENDMENT TO EXHIBIT A
OF THE
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP




Exhibit A of the Amended and Restated Agreement of Limited Partnership of
Parkway Properties LP, is hereby amended in its entirety to read as follows:
 


Partner
Contribution
Partnership Interest
     
Parkway Properties, Inc.
(the “Company”)
$9,900 plus those properties contributed subsequent to the Effective Date
 
Limited Partnership Interest consisting of 21,921,506 Common Limited Partnership
Units1
     
Lane N. Meltzer
47.5% General Partnership Interest in and to the 111 Capitol Building Limited
Partnership to Parkway Jackson LLC (a limited liability company which is wholly
owned by the Limited Partnership)
Limited Partnership Interest consisting of 1318 Class A Common Limited
Partnership Units
     
Parkway Properties General Partners, Inc.
$100 plus those properties contributed subsequent to the Effective Date
General Partnership Interest consisting of 110,858 Class A Common General
Partnership Units
 
Parkway Properties, Inc.
$133,077,6042
5,421,296 units3 of Series D Cumulative Redeemable Preferred Partnership
Interests
 



 

--------------------------------------------------------------------------------

 
1 Adjusted from time to time to take into account redemptions and issuances of
stock by the Company and the corresponding unit issuances and redemptions by the
Partnership.
 
2 Amount represents gross proceeds, including accrued dividends, before
underwriting discount and other offering expenses.
 
3 Number of units includes 2,400,000 issued on July 27, 2003; 1,974,896 issued
on August 9, 2010; and 1,046,400 issued on May 18, 2011.

 
 

--------------------------------------------------------------------------------

 
 
      A.  SERIES D CUMULATIVE REDEEMABLE PREFERRED LIMITED PARTNERSHIP INTERESTS
 
The following is a description of the preferences, conversion and other rights,
voting powers, restrictions, limitations as to distribution, qualifications and
terms and conditions of redemption of the Series D Cumulative Redeemable
Preferred Limited Partnership Interests of the Limited Partnership:
 
1. Designation and Amount.
 
The designation of Series D Preferred Limited Partnership Interests shall be
8.00% Series D Cumulative Redeemable Preferred Limited Partnership Interests.
The number of units of Series D Preferred Limited Partnership Interests to be
authorized shall be 5,421,296.
 
2. Distribution Provisions.
 
(a) Subject to the rights of series of Preferred Limited Partnership Interests
which may from time to time come into existence, holders of Series D Preferred
Limited Partnership Interests shall be entitled to receive, when and as declared
by the General Partner, out of funds legally available for the payment of
distributions, cumulative preferential cash distributions at the rate of 8.00%
per annum of the Liquidation Preference (as hereinafter defined) per unit
(equivalent to a fixed amount of $2.00 per unit).  Such distributions shall be
cumulative from the date of original issue and shall be payable quarterly in
arrears on or before the 15th day of each of January, April, July and October
or, if not a business day, the next succeeding business day (each, a
“Distribution Payment Date”).  The first distribution for the additional
1,046,400 units of Series D Preferred Limited Partnership Interests issued on
May 18, 2011, will be due on July 15, 2011 and will be for less than a full
quarter.  Any distribution payable on Series D Preferred Limited Partnership
Interests for any partial distribution period will be computed on the basis of a
360-day year consisting of twelve 30-day months.  Distributions will be payable
to holders of record as they appear in the records of the Partnership at the
close of business on the last business day of March, June, September and
December, respectively or on such date designated by the General Partner of the
Partnership for the payment of distributions that is not more than 30 nor less
than 10 days prior to such Distribution Payment Date (each, a “Distribution
Record Date”).
 
(b) No distributions on units of Series D Preferred Limited Partnership
Interests shall be declared by the General Partner or be paid or set apart for
payment by the Partnership, at any time when the terms and provisions of any
agreement to which the Partnership is a party, including any agreement relating
to its indebtedness, that prohibits such declaration, payment or setting apart
for payment or provides that such declaration, payment or setting apart for
payment would constitute a breach thereof or a default thereunder, or if such
declaration or payment shall be restricted or prohibited by law.
 
(c) Notwithstanding the foregoing, distributions on the units of Series D
Preferred Limited Partnership Interests will accrue whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
declared.  No interest, or sum of money in lieu of interest, shall be payable in
respect of any distribution payment or payments on Series D Preferred Limited
Partnership Interests which may be in arrears.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Capital gains shall be allocated to the holders of the Series D Preferred
Limited Partnership Interests in the same proportion that the total
distributions paid or made available to the holders of the Series D Preferred
Limited Partnership Interests for the Fiscal Year bears to the total
distributions paid or made available for the Fiscal Year to holders of all
classes of Partnership Interests.
 
(e) If any units of Series D Preferred Limited Partnership Interests are
outstanding, no full distributions (other than in units of Common Partnership
Interests or other capital stock ranking junior to Series D Preferred Limited
Partnership Interests as to distributions and upon liquidation) shall be
declared or paid or set apart for payment on any units of series of Preferred
Limited Partnership Interests of the Partnership ranking, as to distributions,
on a parity with or junior to the Series D Preferred Limited Partnership
Interests for any period unless full cumulative distributions have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payments on units of Series D Preferred
Limited Partnership Interests for all past distribution periods and the then
current distribution period.  When distributions are not paid in full (or a sum
sufficient for such full payment is not so set apart) upon the units of Series D
Preferred Limited Partnership Interests and the units of any other series of
Preferred Limited Partnership Interests ranking on a parity as to distributions
with units of Series D Preferred Limited Partnership Interests, all
distributions declared upon units of Series D Preferred Limited Partnership
Interests and any other series of Preferred Limited Partnership Interests
ranking on a parity as to distributions with Series D Preferred Limited
Partnership Interests shall be declared pro rata so that the amount of
distributions declared per unit on Series D Preferred Limited Partnership
Interests and such other series of Preferred Limited Partnership Interests shall
in all cases bear to each other the same ratio that accrued distributions per
unit on Series D Preferred Limited Partnership Interests and such other series
of Preferred Limited Partnership Interests bear to each other.
 
(f) Unless full cumulative distributions on units of Series D Preferred Limited
Partnership Interests have been or contemporaneously are declared and paid or
declared and a sum sufficient for the payment thereof set apart for payment for
all past distribution periods and the then current distribution period, no
distributions (other than in units of Common Partnership Interests or other
partnership interests ranking junior to Series D Preferred Limited Partnership
Interests as to distributions and upon liquidation) shall be declared or paid or
set aside for payment nor shall any other distribution be declared or made upon
the Common Partnership Interests or any other partnership interests of the
Partnership ranking junior to or on a parity with the Series D Preferred Limited
Partnership Interests as to distributions or upon liquidation, nor shall any
units of Common Partnership Interests or any other units of partnership
interests of the Partnership ranking junior to or on a parity with the Series D
Preferred Limited Partnership Interests as to distributions or upon liquidation
be redeemed, purchased or otherwise acquired for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such partnership interests) by the Partnership or any affiliate or any person
acting on behalf of the Partnership or any of its affiliates (except by
conversion into or exchange for other partnership interests of the Partnership
ranking junior to Series D Preferred Limited Partnership Interests as to
distributions and amounts upon liquidation or redemptions for the purpose of
preserving the Company’s status as a REIT).
 
 
3

--------------------------------------------------------------------------------

 
 
(g) Any distribution payment made on units of the Series D Preferred Limited
Partnership Interests shall first be credited against the earliest accrued but
unpaid distribution due with respect to units of Series D Preferred Limited
Partnership Interests which remains payable.
 
(h) For the sole purpose of determining whether any distribution made on units
of Series D Preferred Limited Partnership Interests is permitted under Delaware
Law, amounts that would be needed, if the Partnership were dissolved at the time
of the distribution, to satisfy the preferential rights upon dissolution of
partners whose preferential rights on dissolution are superior to those
receiving the distribution shall not be added to the Partnership’s total
liabilities.
 
3. Liquidation Rights.
 
(a) Subject to the rights of any series of Preferred Limited Partnership
Interests which by its terms expressly ranks senior to the Series D Preferred
Limited Partnership Interests in respect of the right to receive payment of the
distribution of assets upon liquidation of the Partnership, which may from time
to time come into existence, upon any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, then, before any
distribution or payment shall be made to the holders of any units of Common
Partnership Interests or any other class or series of partnership interests of
the Partnership ranking junior to Series D Preferred Limited Partnership
Interests in the distribution of assets upon any liquidation, dissolution or
winding up of the affairs of the Partnership, the holders of units of the Series
D Preferred Limited Partnership Interests shall be entitled to receive out of
assets of the Partnership legally available for distribution to stockholders,
liquidation distributions in the amount of the liquidation preference of $25.00
per unit, plus an amount equal to all distributions accrued and unpaid thereon
(the “Liquidation Preference”).  Holders of Series D Preferred Limited
Partnership Interests will be entitled to written notice of any event triggering
the right to receive such Liquidation Preference.  After payment of the full
amount of the liquidating distributions to which they are entitled, the holders
of units of Series D Preferred Limited Partnership Interests will have no right
or claim to any of the remaining assets of the Partnership. In the event that,
upon any such voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Partnership, the available assets of the Partnership are
insufficient to pay the amount of the liquidation distributions on all
outstanding units of Series D Preferred Limited Partnership Interests and the
corresponding amounts payable on all units of other classes or series of
partnership interests of the Partnership ranking on a parity with Series D
Preferred Limited Partnership Interests in the distribution of assets upon any
liquidation, dissolution or winding up of the affairs of the Partnership
(“Parity Units”), then the holders of units of Series D Preferred Limited
Partnership Interests and Parity Units shall share ratably in any such
distribution of assets in proportion to the full liquidating distributions to
which they would otherwise be respectively entitled.
 
(b) A consolidation or merger of the Partnership with or into any other entity
or entities, or a sale, lease, conveyance or disposition of all or substantially
all of the assets of the Partnership or the effectuation by the Partnership of a
transaction or series of related transactions in which more than 50% of the
voting power of the Partnership is disposed of, shall not be deemed to be a
liquidation, dissolution or winding up of the affairs of the Partnership within
the meaning of this Section A.3.
 
 
4

--------------------------------------------------------------------------------

 
 
4. Redemption.
 
(a) The Partnership, at its option, upon not less than 30 nor more than 60 days
written notice, may redeem outstanding units of Series D Preferred Limited
Partnership Interests, in whole or in part, at any time or from time to time,
for cash at a redemption price of $25.00 per unit, plus an amount equal to all
distributions accrued and unpaid thereon to the date fixed for redemption,
without interest.  Holders of units of Series D Preferred Limited Partnership
Interests to be redeemed shall surrender such units of Series D Preferred
Limited Partnership Interests at the place designated in such notice and shall
be entitled to the redemption price and any accrued and unpaid distributions
payable upon such redemption following such surrender.  If fewer than all of the
outstanding units of Series D Preferred Limited Partnership Interests are to be
redeemed, the number of units to be redeemed will be determined by the
Partnership and such units may be redeemed pro rata from the holders of record
of such units in proportion to the number of such units held by such holders
(with adjustments to avoid redemption of fractional units) or by lot in a manner
determined by the Partnership.
 
(b) Unless full cumulative distributions on all units of Series D Preferred
Limited Partnership Interests and Parity Units shall have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for payment for all past distribution periods and the
then current distribution period, no units of Series D Preferred Limited
Partnership Interests or Parity Units shall be redeemed unless all outstanding
units of Series D Preferred Limited Partnership Interests and Parity Units are
simultaneously redeemed; provided, however, that the foregoing shall not prevent
redemption in accordance with Article V of the Charter of the Company or the
purchase or acquisition of units of Series D Preferred Limited Partnership
Interests or Parity Units pursuant to a purchase or exchange offer made on the
same terms to holders of all outstanding units of Series D Preferred Limited
Partnership Interests or Parity Units, as the case may be.  Furthermore, unless
full cumulative distributions on all outstanding units of Series D Preferred
Limited Partnership Interests and Parity Units have been or contemporaneously
are declared and paid or declared and a sum sufficient for the payment thereof
set apart for payment for all past distribution periods and the then current
distribution period, the Partnership shall not purchase or otherwise acquire
directly or indirectly any units of Series D Preferred Limited Partnership
Interests or Parity Units (except by conversion into or exchange for units of
partnership interests of the Partnership ranking junior to Series D Preferred
Limited Partnership Interests and Parity Units as to distributions and upon
liquidation).
 
(c) Notice of redemption will be mailed at least 30 days but not more than 60
days before the redemption date to each holder of record of units of Series D
Preferred Limited Partnership Interests at the address shown on the books of the
Partnership.  Each notice shall state:  (i) the redemption date; (ii) the number
of units of Series D Preferred Limited Partnership Interests to be redeemed;
(iii) the redemption price per unit; (iv) the place or places where certificates
for units of Series D Preferred Limited Partnership Interests are to be
surrendered for payment of the redemption price; and (v) that distributions on
units of Series D Preferred Limited Partnership Interests will cease to accrue
on such redemption date.  If fewer than all units of Series D Preferred Limited
Partnership Interests are to be redeemed, the notice mailed to each such holder
thereof shall also specify the number of units of Series D Preferred Limited
Partnership Interests to be redeemed from each such holder.  If notice of
redemption of any units of Series D Preferred Limited Partnership Interests has
been given and if the funds necessary for such redemption have been set aside by
the Partnership in trust for the benefit of the holders of units of Series D
Preferred Limited Partnership Interests so called for redemption, then from and
after the redemption date, distributions will cease to accrue on such units of
Series D Preferred Limited Partnership Interests, such units of Series D
Preferred Limited Partnership Interests shall no longer be deemed outstanding
and all rights of the holders of such units will terminate, except the right to
receive the redemption price.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) The holders of units of Series D Preferred Limited Partnership Interests at
the close of business on a Distribution Record Date will be entitled to receive
the distribution payable with respect to such units of Series D Preferred
Limited Partnership Interests on the corresponding Distribution Payment Date
notwithstanding the redemption thereof between such Distribution Record Date and
the corresponding Distribution Payment Date or the Partnership’s default in the
payment of the distribution due.  Except as provided above, the Partnership will
make no payment or allowance for unpaid distributions, whether or not in
arrears, on units of Series D Preferred Limited Partnership Interests which have
been called for redemption.
 
(e) Series D Preferred Limited Partnership Interests has no stated maturity and
will not be subject to any sinking fund or mandatory redemption, except as
provided in Article V of the Charter of the Company.
 
5. Voting Rights.
 
(a) Except as indicated in this Section A.5(a), or except as otherwise from time
to time required by applicable law, the holders of units of Series D Preferred
Limited Partnership Interests will have no voting rights.
 
(b) So long as any units of Series D Preferred Limited Partnership Interests
remain outstanding, the Partnership will not without the affirmative vote or
consent of the holders of at least two-thirds of the units of the Series D
Preferred Limited Partnership Interests outstanding at the time, given in person
or by proxy, either in writing or at a meeting (voting separately as a class),
(a) authorize or create, or increase the authorized or issued amount of, any
class or series of partnership interests ranking senior to the Series D
Preferred Limited Partnership Interests with respect to payment of distributions
or the distribution of assets upon liquidation, dissolution or winding up or
reclassify any authorized partnership interests of the Partnership into such
units, or create, authorize or issue any obligation or security convertible into
or evidencing the right to purchase any such units; or (b) amend, alter or
repeal the provisions of the Partnership’s Amended and Restated Agreement of
Limited Partnership, whether by merger, consolidation or otherwise (an “Event”),
so as to materially and adversely affect any right, preference, privilege or
voting power of the Series D Preferred Limited Partnership Interests or the
holders thereof; provided, however, with respect to the occurrence of any Event
set forth in (b) above, so long as the Series D Preferred Limited Partnership
Interests remains outstanding with the terms thereof materially unchanged,
taking into account that upon the occurrence of an Event the Partnership may not
be the surviving entity, the occurrence of any such Event shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
power of holders of the Series D Preferred Limited Partnership Interests and
provided further that: (i) any increase in the amount of the authorized
Preferred Limited Partnership Interests or the creation or issuance of any
series of Preferred Limited Partnership Interests, or (ii) any increase in the
amount of authorized units of such series (including the Series D Preferred
Limited Partnership Interests), in each case ranking on a parity with or junior
to the Series D Preferred Limited Partnership Interests with respect to payment
of distributions or the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Except as provided above and as required by law, the holders of Series D
Preferred Limited Partnership Interests are not entitled to vote on any merger
or consolidation involving the Partnership, on any unit exchange or on a sale of
all or substantially all of the assets of the Partnership.
 
6. Conversion.
 
The units of Series D Preferred Limited Partnership Interests are not
convertible into or exchangeable for any other property or securities of the
Partnership.
 
7. Ranking.
 
In respect of the right to the payment of distributions and the distribution of
assets in the event of any liquidation, dissolution or winding up of the affairs
of the Partnership, the Series D Preferred Limited Partnership Interests shall
rank: (i) senior to the Partnership’s Common Partnership Interests and to any
other class or series of partnership interests of the Partnership other than any
class or series referred to in clause (ii), and (ii) junior to any class or
series of partnership interests of the Partnership ranking senior to the Series
D Preferred Limited Partnership Interests as to the payment of distributions and
the distribution of assets in the event of any liquidation, dissolution or
winding up of the Partnership.  For avoidance of doubt, debt securities of the
Partnership which are convertible into or exchangeable for units of partnership
interests of the Partnership shall not constitute a class or series of
partnership interests of the Partnership.
 



 
 
7

--------------------------------------------------------------------------------

 

Dated the 18th day of May, 2011.
 


              PARKWAY PROPERTIES GENERAL
               PARTNERS, INC.




              By /s/ Richard G.
Hickson                                                                
              Name:    Richard G. Hickson
              Title:      Executive Vice President and
Chief                                                                
                 Financial Officer




              By: /s/ Roy H.
Butts                                                                           
              Name:    Roy H. Butts
              Title:      Senior Vice President and Treasurer



 
8

--------------------------------------------------------------------------------

 
